BUFFINGTON, Circuit Judge.
 As pointed out by the trial judge, this case turns on three simple propositions: First, that on the adjudication of the bankrupt, the rights of the trustee were those of an execution creditor; second, the Lamson conveyor system in the bankrupt’s store was a trade fixture and, therefore, personal property; third, while that system was placed in the store on a conditional sale contract, the failure of the vendor to record the sale contract, as provided by the Pennsylvania statute (Pennsylvania Uniform Conditional Sales Act [1925] May 12, P. L. 603 [69 PS § 361 et seq.J), left the system liable to seizure and sale by an execution creditor and therefore by the trustee in bankruptcy. Such being the ease;, the court rightly denied the reclamation petition of the Lamson Company. We affirm its dc;eroe without prejudice to the right of the claimant to present a money claim as a general creditor.